            Case 7:19-cv-09755-VB Document 33 Filed 01/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
CAROL MELTON,
                             Plaintiff,                          Index No. 19 CV 09755 (VB)
                      -against-                                  ANSWER TO AMENDED
                                                                 COMPLAINT
POUGHKEEPSIE CITY SCHOOL DISTRICT,
                             Defendant.
________________________________________________

       Defendant Poughkeepsie City School District (hereinafter referred to as “District”), by its

attorneys, Shaw, Perelson, May & Lambert, LLP, as and for its Answer to the Amended

Complaint (hereinafter “Complaint”), states:

       1.      Admits the allegations at paragraphs numbered I A, B and C of the Complaint.

       2.      Admits the allegations at paragraph numbered II of the Complaint.

       3.      Denies the allegations at paragraphs numbered III A, C and D of the Complaint.

       4.      Denies knowledge or information sufficient to form a belief as to the truth of the

               allegations at paragraph numbered IV of the Complaint.

       5.      As and for its answer to the allegations at paragraph numbered III E and the

               attached “ATTACHMENT A . . . Facts” to the Complaint thereof, denies the

               allegations at paragraphs numbered 1 through 19 thereof, except admits that in or

               about November of 2020 the District authorized the bringing of formal charges

               against the Plaintiff under N.Y. Education Law section 3020-a.




                                                1
             Case 7:19-cv-09755-VB Document 33 Filed 01/15/21 Page 2 of 3




        6.         As and for its answer to the allegations at paragraph numbered V and the attached

                   “ATTACHMENT B . . . Injuries” to the Complaint thereof, denies the allegations

                   therein.

        7.         As and for its answer to the allegations at paragraph numbered V and the attached

                   “ATTACHMENT C . . . Relief” to the Complaint thereof, denies the allegations

                   therein.

                          AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim upon which the relief sought in the Complaint may

be granted.

                        AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        The Plaintiff has failed to exhaust her administrative remedies as concerns her claims of

unlawful discrimination or retaliation.

                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        The Plaintiff failed to timely commence this action within 90 days of receipt of a notice

of right to sue.

        WHEREFORE, the defendant respectfully requests that the Court render an Order

denying the relief sought in the Complaint and granting the defendant such other and further

relief as the Court may deem just and proper.



Dated: Poughkeepsie, New York
       January 15, 2021
                                         SHAW, PERELSON, MAY & LAMBERT, LLP
                                         Attorneys for Defendant


                                         By:_____/S/_________________________
                                         Mark C. Rushfield, Esq. (MCR0231)
                                                   2
Case 7:19-cv-09755-VB Document 33 Filed 01/15/21 Page 3 of 3




                     Of Counsel to the Firm
                     21 Van Wagner Road
                     Poughkeepsie, New York 12603
                     845/486-4200
                     mrushfield@shawperelson.com




                              3
